                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                    WESTERN DIVISION

GREGORY STILLMAN,                                      )
                                                       )
                 Plaintiff,                            )
                                                       )
                 v.                                    )          Case No. 4:19-00222-DGK
                                                       )
WAL-MART STORES EAST I, LP,                            )
                                                       )
                 Defendant.                            )

                         AMENDED SCHEDULING AND TRIAL ORDER

         Having considered the Joint Motion to Modify the Scheduling Order (Doc. 32), it is
hereby ORDERED that the motion is GRANTED.
        The Scheduling and Trial Order is amended as follows:
                                                Key Dates
        1.       Defendant’s expert designations shall be filed on or before October 30, 2019.
        2.       Dispositive motions shall be filed on or before November 29, 2019.
        3.       Motions to strike expert designations shall be filed on or before November 29, 2019.
        4.       Motions in limine shall be filed twenty-one (21) days prior to the pretrial conference.
        5.       Deposition designations shall be filed fourteen (14) days prior to the pretrial conference.
        6.       Statement of uncontroverted facts; stipulation as to the admissibility of evidence;
                 witness lists; exhibit lists; list of remaining claims; objections to deposition
                 designations; and, deposition designations by party defending against an
                 affirmative claim shall be filed seven (7) days prior to the pretrial conference.
        7.       The pretrial conference is scheduled to be held at 11:00 a.m. on July 30, 2020.
        8.       Jury instructions and voir dire questions shall be filed fourteen (14) days prior to trial.
        9.       Trial briefs shall be filed seven (7) days prior to trial.
        10.      The trial is scheduled to commence at 8:00 a.m. on August 17, 2020 for 5 days.

        All remaining deadlines contained in the Scheduling and Trial Order (Doc. 18) remain in
full force and effect.
                                                            /s/ Greg Kays
                                                           GREG KAYS, JUDGE
                                                           UNITED STATES DISTRICT COURT

DATED: October 24, 2019




             Case 4:19-cv-00222-DGK Document 35 Filed 10/24/19 Page 1 of 1
